Case: 19-2101   Document: 55     Page: 1   Filed: 05/18/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

 URS ENERGY & CONSTRUCTION, INC., FOR THE
     USE AND BENEFIT OF THE SECURED
   CREDITORS OF GROUND IMPROVEMENT
 TECHNIQUES, INC., PNC BANK, N.A., FIREMAN'S
 FUND INSURANCE COMPANY, R.N. ROBINSON &
                SONS, INC.,
                   Plaintiffs

                            v.

                   UNITED STATES,
                   Defendant-Appellee

                            v.

      ROBERT KINGHORN, LAW OFFICES OF
              FREDERICK HUFF,
               Movants-Appellants
             ______________________

                       2019-2101
                 ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:12-cv-00057-RHH, Senior Judge Robert H.
 Hodges, Jr.
                 ______________________

                 Decided: May 18, 2020
                 ______________________
Case: 19-2101    Document: 55      Page: 2    Filed: 05/18/2020




2               URS ENERGY & CONSTRUCTION    v. UNITED STATES




      ANNA BONDURANT ELEY, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for defendant-appellee. Also
 represented by JOSEPH H. HUNT, STEVEN JOHN
 GILLINGHAM, ROBERT EDWARD KIRSCHMAN, JR.

    STEVEN R. SCHOOLEY, Schooley Law Firm, Orlando, FL,
 argued for movants-appellants.
                 ______________________

    Before PROST, Chief Judge, DYK and WALLACH, Circuit
                          Judges.
 PROST, Chief Judge.
     Robert Kinghorn and the Law Offices of Frederick Huff
 (“Mr. Kinghorn and Mr. Huff”) appeal the denial of their
 motion to intervene post-judgment at the Court of Federal
 Claims. We have jurisdiction under 28 U.S.C. § 1295(a)(3).
     A motion to intervene must be timely. R. Ct. Fed. Cl.
 24(a), (b). We review a trial court’s timeliness determina-
 tion for abuse of discretion. See NAACP v. New York, 413
U.S. 345, 365–66 (1973).
     Mr. Kinghorn and Mr. Huff moved to intervene nearly
 one month after summary judgment was granted, and over
 one year after it was requested. J.A. 4. They sought to
 modify the judgment by over $4.5 million on a theory that
 had not been presented to the court by the plaintiffs in this
 case, a circumstance that these appellants were well aware
 of months before the grant of summary judgment. Id. Ap-
 plying the relevant factors in its decision, the court denied
 the motion as untimely. J.A. 5–6.
     We hold that the trial court did not abuse its discretion
 in determining that the post-judgment motion to intervene
 was untimely. Because timeliness is dispositive, we affirm.
                        AFFIRMED